                                                                                       REMAND/JS-6


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-5446-GW-JPRx                                         Date    August 23, 2019

Title Skyline Owners Association v. Pauline Clay, et al.                               Page     1 of 2

Present: The Honorable      GEORGE H. WU, UNITED STATES DISTRICT JUDGE

            Javier Gonzalez                                               None Present
             Deputy Clerk                                                Court Reporter

   Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)

             None Present                                                 None Present

Proceedings: IN CHAMBERS – ORDER REMANDING CASE TO STATE COURT



        On November 13, 2017, Plaintiff Skyline Owners Association file an action in state court
to set aside an alleged fraudulent transfer of real property (i.e. Unit 511 at 600 West 9th Street,
Los Angeles, CA 90015) by Defendant Pauline Clay. See Complaint in Skyline Owners Ass’n. v.
Clay, Case No. BC683230, Superior Court of the State of California, County of Los Angeles,
Docket No. 8-1 at 28-34 of 49. On June 21, 2019, Defendant removed that action to federal
court pursuant to 28 U.S.C. §§ 1442 & 1443 on the sole basis she is a “federal officer within the
provision of section 1442” because she was appointed as the guardian-ad-litem for two minor
children in a federal civil rights action, i.e. Erichsen v. County of Orange, Case No. 2:14-cv-
02357-JAK-(SSx). See Notice of Removal ¶’s 1, 3, 4, Docket No. 1. Plaintiff has filed a Motion
to Remand. See Docket No. 9. Defendant has not filed an opposition to that Motion. See Reply
re Defendant Pauline Clay’s Failure to File or Serve an Opposition to plaintiff’s Motion to
Remand, Docket No. 15.
        Under 28 U.S.C. § 1441, a defendant may remove a state court action to federal court
only if the action could have been originally filed in federal court, but “[t]he burden of
establishing federal jurisdiction falls on the party invoking removal.” See Harris v. Provident
Life & Accident Ins. Co., 26 F.3d 930, 932 (9th Cir. 1994) (citing Gould v. Mut. Life Ins. Co. of
N.Y., 790 F.2d 769, 771 (9th Cir. 1986)); see also 28 U.S.C. § 1441. Jurisdictional facts should
be proven by a preponderance of the evidence. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
Cir. 1992) (citing McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936))
(“[T]he court may demand that the party alleging jurisdiction justify his allegations by a
preponderance of evidence.”). If there is any defect which causes federal jurisdiction to fail, a
federal court must order remand pursuant to 28 U.S.C. § 1447(c). See 28 U.S.C. § 1447(c); see
also Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979) (indicating that
removal jurisdiction statutes are strictly construed against removal). Moreover, “[f]ederal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”
Gaus, 980 F.2d at 566 (emphasis added).

CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk JG
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-5446-GW-JPRx                                        Date    August 23, 2019

Title Skyline Owners Association v. Pauline Clay, et al.                              Page     2 of 2

        This Court could not find any case or other applicable legal exposition which has held
that a person appointed as a guardian ad litem (“GAL”) in a federal lawsuit is a “federal officer.”
Fed. R. Civ. P. 17(c) authorizes a district court to appoint a GAL to protect the interests of a
minor litigant. However, in that situation, the GAL is not acting in the interests of the federal
government but rather protects the minor’s rights and concerns. Hence, the GAL is not a federal
officer. Further, there is no evidence that Plaintiff’s fraudulent transfer action in state court was
brought as a result of or, in any relevant way, relates to Defendant’s capacity as a GAL in the
Erichsen case − which apparently was a 42 U.S.C. § 1983 civil rights action brought against a
county social services department and its employees, a school district, and local law
enforcement.
        It is further noted that Defendant has not filed any opposition to the Motion to Remand
and has not proffered any evidence or contentions which might establish the existence of
jurisdiction under Sections 1442 and 1443.
        In light of the above, Plaintiff’s Motion to Remand is granted. The August 26, 2019
hearing is taken off-calendar, and this action is ordered to be remanded forthwith back to state
court.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk JG
